Wheeler, C. J.
The sheriff’s return upon the writ shows, that publication had been made for four successive weeks. The return does not appear to have been made until after the expiration of four weeks. That was after the first day of the term. But no action was taken until the next succeeding term; and the plaintiff did not proceed to final judgment until the second term. If the service was not made sufficient time before the return term of this writ, it was good for the succeeding term. The defendant had until the succeeding term to answer. It is not perceived, that the ease is different from that of personal service, less than five days before the return term.
The statement of facts, incorporated in the judgment, seems to be a compliance with the statute. (Hart. Dig., Art. 782.)
It is scarcely necessary to say, that objections to the admissibility of evidence not taken below, and which, if taken, might have been obviated at the trial, cannot be first urged in this court, as a ground for reversing the judgment.
There is no error in the judgment and it is affirmed.
Judgment affirmed.